Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-8,10 and 15-17 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 3,5 and 7, “the other application unit” has not been recited previously, 
therefore this term is indefinite. Furthermore, it is unclear how “the other  application  unit” is interconnected and associated with “another application unit”  as recited in claim 2?
	In claim 10, “the temperature adjustment portion” has not been recited previously in claims 2 and 7, therefore this term is indefinite. Should this claim depend from claim 9?
	In claim 15, ”the untested sensor”  and “the tested sensor” have not been recited previously, therefore this term is indefinite.
 The dependent claims not specifically addressed share the same indefiniteness as they depend from rejected base claims.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claim  1-3,7,9 and 11-12 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,6,9-11 of copending Application No.16/575,646 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because  the limitations of  claims  1,6 and 9-11 of copending Application No.16/575,646 encompass the limitations of the instant claims 1-3,7,9 and 11-12
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim  1-3,9,11-12 and 15-17 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,6,9-11 of copending Application No.16/575,658 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of  claims  1,3-4 and 9-10  of copending Application No.16/575,658 encompass the limitations of the instant claims 1-3,9,11-12 and 15-17.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over  Olsen et al (Pat#6,552,561) in view of Suzuki et al (Pat# 6,515,470).
As to claim 1, Olsen et al disclose a sensor test apparatus as shown in figure 5 which tests a sensor/integrated circuit (301)  which detects a physical quantity, the sensor test apparatus comprising: an application unit comprising at least one application device including a socket (351) to which the sensor (301)  is electrically connected, and an application part (309) which applies the physical quantity to the sensor (301) ; a test unit (357) which tests the sensor (301)  via the socket (351) and an apparatus main body (434) which houses the application unit, the test unit and the conveying device, wherein the apparatus main body (434) has a first opening which allows the application unit to be inserted into the apparatus main body and removed from the apparatus main body (434)  to an outside. It is noted that Olsen et al do not disclose a conveying device which conveys the sensor into and out of the application unit.
Suzuki et al disclose a transfer robot (7) as shown in figure 1 for transfer IC devices (D) to sockets (11).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a transfer robot as a conveying  device as taught by Suzuki et al to the device of Olsen et al for the purpose of automatically  transferring devices under test to the socket in order to accelerate the tests.
  in the device of Olsen et al in view of Suzuki et al, wherein the sensor test apparatus of Olsen et al comprises a unit connection part (353,355) to which the application unit (309,351)) is detachably connected, and the unit connection part is connectable to another application unit (359() different from the application unit (309,351).
	As to claim 12, Olsen et al in view of Suzuki et al disclose a test apparatus as mentioned in claim 1 and the application unit has only one application device. Olsen et al in view of Suzuki et al do not mention about  wherein the application unit comprises a plurality of the application devices . However, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a  plurality of the application devices for the purposed of testing a batch of plurality of device under test in order to accelerate the test procedure.  Furthermore, duplication of parts has no patentable significance (see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
	As to claim 13, in the device of Olsen et al in view of Suzuki et al, it appears that the apparatus main body (434) has an first opening allows the application unit (301,309,351) to be removed from the apparatus main body (434).
Claims 1 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over  Howell  (Pat#9,989,557 ) in view of Miller  et al (Pat# 6008636).
As to claim 1, Howell  disclose a sensor test apparatus as shown in Figures 3-4b  which tests a sensor (electronic device “138”) which detects a physical quantity, the sensor test apparatus comprising: an application unit comprising at least one application device including a socket (14) to which the sensor (138)  is electrically connected, and an application part (32.34) which applies the physical quantity to the sensor; a test unit (128)  which tests the sensor via the socket; a conveying device ( 134,142) which conveys the sensor  (138) into and out of the 
Miller et al teach that it would have been well-known to provide an apparatus body (200) for housing a robot apparatus (102),conveyor system (104), test  equipment (110).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide an apparatus boy as taught by Miller et al to the device of Howell for the purpose of reducing the noise environment so that the test results are obtained more accurately.
As to claim 12, Howell  in view of Miller et al disclose a test apparatus as mentioned in claim 1 and the application unit has only one application device. Howell  in view of Miller et al do not mention about  wherein the application unit comprises a plurality of the application devices . However, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a  plurality of the application devices for the purposed of testing a batch of plurality of device under test in order to accelerate the test procedure.  Furthermore, duplication of parts has no patentable significance (see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960))..
As to claim 13, in the device of Howell in view of Miller  et al, it appears that the apparatus main body (200) has an first opening allows the application unit (14,138,32,34) of Howell  to be removed from the apparatus main body (200).


11.	Claim 14 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	The prior art does not disclose the apparatus main body includes a slide mechanism which slidably holds the application unit in the first direction as recited in claim 14 and in combined with other claimed elements as recited in claim 1.
Giddings et al (Pat# 5,596,282) disclose Connected Device To Integrated Circuit Temporary Interconnection Device Has Number Of Leads That Move In Direction Perpendicular To Plane Defined By Shoulder Of Signal Leads.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/VINH P NGUYEN/Primary Examiner, Art Unit 2867